UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6338



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELICIA INEZ HAMLETT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:99cr362; 1:05cv1332)


Submitted: May 18, 2006                          Decided: June 1, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Felicia Inez Hamlett, Appellant Pro Se. Sonya LaGene Sacks, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Felicia Hamlett seeks to appeal the district court’s

orders denying relief on her 28 U.S.C. § 2255 (2000) motion and

related filings as time-barred, and denying her subsequent motion

for reconsideration.            These orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue     absent   “a    substantial      showing      of   the    denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).                A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the     district      court’s       assessment        of     her

constitutional       claims      is   debatable       or   wrong      and     that     any

dispositive procedural ruling by the district court is likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Hamlett   has    not    made      the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument, because the

facts    and    legal    contentions     are    adequately        presented      in    the

materials      before    the    court    and    argument      would     not     aid    the

decisional process.



                                                                              DISMISSED


                                        - 2 -